NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50289

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00599-SVW-1

 v.
                                                MEMORANDUM*
JOSE NAVARRO GOMEZ, AKA Jose
Belaborte Gomez, AKA Jose Belaorte
Gomez, AKA Jose Beliberto Gomez
Navarro, AKA Jose Heiberto Gomez
Navarro, AKA Jose Heliberto Gomez-
Navarro,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Jose Navarro Gomez appeals from the district court’s judgment and

challenges the 30-month sentence imposed following his guilty-plea conviction for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being an illegal alien found in the United States following deportation, in violation

of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We vacate and

remand.

      Navarro Gomez contends that the district court procedurally erred by failing

to explain the sentence adequately. We agree. The court provided no explanation

for the sentence imposed. Moreover, the record reflects that the court did not

calculate or state the Guidelines range, or reference or discuss the 18 U.S.C.

§ 3553(a) sentencing factors. The district court’s failure “to provide any guidance

with respect to its sentencing decision” constitutes plain error. See United States v.

Hammons, 558 F.3d 1100, 1104-05 (9th Cir. 2009). Accordingly, we vacate the

judgment and remand for resentencing.

      In light of this disposition, we do not reach Navarro Gomez’s arguments

concerning errors in the written judgment.

      VACATED and REMANDED for resentencing.




                                          2                                      19-50289